DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed April 21, 2022.

Drawings
The drawings are objected to because there is no reference character for the undercut structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 11-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2021/0320276 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claim 1, Chang et al. teach a flexible display device 100 comprising: a substrate 11 which is bendable or rollable based on an axis; a plurality of display elements OD on the substrate 11; and a plurality of thin-film encapsulation patterns TE which covers the plurality of display elements OD, wherein the plurality of thin-film encapsulation patterns TE comprise a first thin-film encapsulation pattern (TE left) and a second thin-film encapsulation pattern (TE right), which are apart from each other in a direction crossing the axis, each of the first thin-film encapsulation pattern (TE left) and the second thin-film encapsulation pattern (TE right) extends in parallel to the axis of the flexible display device 100, and a groove BR having an undercut structure is defined between the first thin-film encapsulation pattern (TE left) and the second thin-film encapsulation pattern (TE right) (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 2, Chang et al. teach each of the first thin-film encapsulation pattern (TE left) and the second thin-film encapsulation pattern (TE right) comprising an organic encapsulation layer 33 and an inorganic encapsulation layer 32/34 (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 3, Chang et al. teach each of the first thin-film encapsulation pattern (TE left) and the second thin-film encapsulation pattern (TE right) comprising a first inorganic encapsulation layer (32 left), an organic encapsulation layer (33 left), and a second inorganic encapsulation layer (34 left), which are sequentially stacked one on another, the organic encapsulation layer (33 left) of the first thin-film encapsulation pattern (TE left) and the organic encapsulation layer (33 right) of the second thin-film encapsulation pattern (TE right) are apart from each other, and the second inorganic encapsulation layer (34 left) of the first thin-film encapsulation pattern (TE left) and the second inorganic encapsulation layer (34 right) of the second thin-film encapsulation pattern (TE right) are apart from each other (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 4, Chang et al. teach the first inorganic encapsulation layer (32 left) of the first thin-film encapsulation pattern (TE left) and the first inorganic encapsulation layer (32 right) of the second thin-film encapsulation pattern (TE right) are connected to each other (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 5, Chang et al. teach a first organic insulating layer 20 between the substrate 11 and the plurality of display elements OD, wherein an opening MH is defined through a portion of the first organic insulating layer 20 between the first thin-film encapsulation pattern (TE left) and the second thin-film encapsulation pattern (TE right) (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 6, Chang et al. teach each of the plurality of display elements OD comprises a pixel electrode E1, an emission layer EL on the pixel electrode E1, and an opposite electrode E2 on the emission layer EL, and opposite electrodes E2 of adjacent display elements OD are disconnected or separated from each other between the first thin-film encapsulation pattern (TE left) and the second thin-film encapsulation pattern (TE right) (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 7, Chang et al. teach the opposite electrode E2 of the adjacent display elements disconnected or separated from each other by the groove MH (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]). 
In regard to claim 8, Chang et al. teach each of the plurality of display elements OD further comprising a functional layer OL between the pixel electrode E1 and the opposite electrode E2, and the functional layer OL of each of the plurality of display elements OD disconnected or separated from the functional layer OL of an adjacent display element OD thereof by the groove MH (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 11, Chang et al. teach a flexible display device 100 comprising: a substrate 11 which is bendable or rollable based on an axis; a plurality of display elements OD on the substrate 11; and a plurality of thin-film encapsulation patterns TE which covers the plurality of display elements OD and is arranged to be apart from one another in a direction crossing the axis, wherein a groove MH having an undercut structure is defined between adjacent thin-film encapsulation patterns (TE left)/ (TE right) of the plurality of thin-film encapsulation patterns TE (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 12, Chang et al. teach each of the plurality of display elements OD comprising a pixel electrode E1, an emission layer EL on the pixel electrode E1, and an opposite electrode E2 on the emission layer EL, and opposite electrodes E2 of adjacent display elements (OD to the left and right) of the plurality of display elements OD are disconnected or separated from each other by the groove MH (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]). 
In regard to claim 13, Chang et al. teach each of the plurality of display elements OD further comprising a functional layer OL between the pixel electrode E1 and the opposite electrode E2, and the functional layer OL of each of the plurality of display elements OD integrally formed as a single unitary unit, and is disconnected or separated from the functional layer OL of an adjacent display element  OD thereof by the groove MH (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]). 
In regard to claim 14, Chang et al. teach each of the plurality of thin-film encapsulation patterns TE comprising a first inorganic encapsulation layer 32, an organic encapsulation layer 33, and a second inorganic encapsulation layer 34, which are sequentially stacked one on another, and first inorganic encapsulation layers (32 to the left and right) of the adjacent thin-film encapsulation patterns (TE to the left and right) are connected to each other (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).
In regard to claim 15, Chang et al. teach organic encapsulation layers (33 to the left and right) of the adjacent thin-film encapsulation patterns (TE to the left and right) apart from each other, and second inorganic encapsulation layers (34 to the left and right) of the adjacent thin-film encapsulation patterns (TE to the left and right) apart from each other (Figures 4 and 11-12, pages 5-12, paragraphs [0081]-[00178]).

Allowable Subject Matter
Claims 9-10 and 21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration and shape of the separator.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Choi et al. (US 2020/0119304 A1)	Choi et al. (US 2020/0161582 A1)
Choi et al. (US 2021/0234122 A1)	Kim et al. (US 2020/0006700 A1)
Lee et al. (US 2020/0006701 A1)		Lee et al. (US 2021/0151715 A1)
Moon et al. (US 2020/0176709 A1)	Seo et al. (US 2019/0334120 A1)
Sung et al. (US 10,541,380 B1)		Sung et al. (US 2021/0234125 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
September 28, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822